DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on August 5, 2020.  The application contains 32 claims.  Claims 1-32 are directed to an apparatus for validation of properties of a user device in a network.  Claims 1-32 are pending.

Abstract
3.	The abstract is objected, because the abstract discloses:
           “… Data from the request are compared against the stored validation data. The compared data include at least a device ID and session identifier. The validation server reports validation or refusal of validation depending on whether the comparing determines a match or mismatch between the request data and the stored validation data.”   
           Since the request data has been validated [i.e., being compared with the stored validation data ], it is not clear about “refusal of validation” of the request data as stated in the abstract. 
Drawings
4.	Figures 4-6 are objected for the following reasons:
(i)	Figure 4: item 430 is a decision box. However, there is no Yes/No labels for the two outputs;
(ii)	Figure 5: item 530 is labeled “Based on the patterns, determine is the device is real and being operated by real human”, where ‘is’ needs to be ‘if’ instead, in order to be grammatically correct and clear; and
(iii)	Figure 6 (continued): 
some of the symbols do not have an associated number,
one decision box has two numbers associated with it: 320, 530;  and the label ‘not is background’ should be ‘not in background’; and
the decision box ‘Confirm Device Location is Correct’ missing ‘Yes’ label for one of the two outputs. 

Claim Objections
5.	Claims 1-2, and 24 are objected, because:
	(i)	Claims 1-2 contain unnecessary line numbers: 1, 2, 3, …17, and 1, 2, 3, …15.
	(ii)	Claim 12 recites ‘User Agent’ … ‘User Agent’, where the second “User Agent’ is a duplicate. 
(iii)	Claim 24 is ended with two periods. 

Claim Rejections - 35 USC § 112
6.	Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, 2, 17:
	Claim 1 recites:
	“An apparatus, comprising:
	one or more processors; and
	one or more nontransitory memories, …
		in the memory of a computer, to store validation data …
		When a service provider server receives data from the user device requesting a service, by computer, to evaluate the request data …”.
	Claim 1 is directed to ‘An apparatus’ comprising memories.  However, the claim body recites ‘in the memory of a computer’. Terms used in a claim need to be consistent.  Therefore, it is not clear whether ‘a computer’ refers to the claimed ‘An apparatus’, or refers to a different entity from the claimed ‘An apparatus’.
	Therefore, claim 1 is rejected for failing to particularly point out and distinctly claim the subject matter.
	Independent claims 2, and 17 recite the similar limitations as claim 1.
Referring to claims 2-4, 7, 10-12:
	Independent Claim 2 recites ‘the on-device program(s)’. However, its dependent claims:
	- Claim 3 recites ‘the program(s)’;
	-Claim 4 recites ‘on-device-programs’;
	-Claim 7 recites ‘the program(s)’;
	-Claim 10 recites ‘the on-device-program’;
	-Claim 11 recites ‘the on-device-program’;
	-Claim 12 recites ‘the program(s)’.
	Terms used in a claim tree need to be consistent in order to make claim limitations clear.  Therefore, Claims 2-4, 7, and 10-12 are rejected for failing to particularly point out and distinctly claim the subject matter. Examiner suggests to use ‘the on-device program(s)’ in all the dependent claims of independent claim 2.
Referring to claim 7:
	Claim 6 recites “to run substantially continuously in background”, where ‘substantially continuously’ is not clear with regard to how continuously the process runs in the background.
Referring to claims 5, 8-9, 13-16, 18-32:
	Claims 5-6, 8-9, 13-16, 18-32 are rejected because they are dependent claim independent claims 1, 2, and 17 respectively. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-12, 14-18, 20, 22-23, 25, 27, and 30-32  are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (U.S. 2018/0103047 A1), hereinafter “Turgeman”, in view of Deutschmann et al. (U.S. 2018/0365399 A1), hereinafter “Deutschmann”.
Referring to claims 1, 2, 17:
Turgeman teaches:
An apparatus, comprising (see Turgeman, fig. 1):
 	           one or more processors; and
 	           one or more nontransitory memories, having stored therein programs that, when executed, cause the processor(s):
                      in the memory of a computer, to store validation data captured by one or more programs running on a user device of the internet, the on-device program(s) having captured the validation data from a tamper-resistant interface on the user device, the validation data describing the user device, software execution on the user device, a unique device ID for the user device, a session ID for a program running on the user device, and position data of the user device (see fig. 1, 116 ‘Extracted features DB [i.e., storing validation data ]’; [0023] ‘by comparing the data that is captured by the security module added to a web-page or application, against the data that is actually received by the remote server of the target service’; [0039] ‘the end-user device 101 may be … a smart phone [i.e., smart phone identifier: mobile identification number (MIN) ]’;  [0071] ‘determining that said electronic device [i.e., device ID ]’; [0046] ‘a current user session [i.e., session ID ]’; [0040] ‘a local native application’; [0101] ‘a privileged location’; [0104] ‘GPS element or other location-based or location determining unit’);
  	                      when a service provider server receives data from the user device requesting a service, by computer, to evaluate the request data and the stored validation data to verify whether the user device is operated by a human as represented in the service request data or is under operation of a bot (see Turgeman, [0023] ‘to detect emulated or simulated or scripted “users” or bots or malware … by comparing the data that is captured by the security module added to a web-page or application, against the data that is actually received by the remote server of the target service’);
                      if the verification succeeds, sending a network message to the service provider server that the request is validated as coming from a device operated by a human, and if the verification fails, reporting that the request originated with a device operated by a bot (see Turgeman, [0175] ‘the user is a non-human automated bot … fraud alerts … the user is certainly human(or, no fraud alert is generated …)’).
	However, Turgeman does not disclose a tamper-resistance interface.
	Deutschmann disclose a tamper-resistance interface (see Deutschmann, [0051] ‘a specific authentication-interface to communicate encrypted authentication messages between the user-agent 10 of the authentication-client 8 and web-server 11 … Transport Layer Security (TLS)’).
	In addition, Deutschmann further discloses or suggests the device id (see Deutschmann, [0012] ‘authenticate the user device to the service [i.e., device ID ]’; [0016] ‘collecting behavioral data from at least one user input component of the user device during the session with the session-identifier by a background process and storing the collected behavioral data on a non-transitory storage medium housed in the user device;’; [0018] ‘at the behaviometric server, and based on at least the portion of the stored behavioral data, determining whether an identity of the user is still valid;’).
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Deutschmann into the system of Turgeman to implement a tamper-resistance interface.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Deutschmann’s teaching of using a tamper-resistance interface could enhance the system of Turgeman, because it is well known and popular in the art that encrypted communication would enhance data security during data transmission.
Referring to claim 3:
		Turgeman and Deutschmann further disclose:
		wherein the validation data further describe position data of the user device (see Turgeman, [0101] ‘a privileged location’; [0104] ‘GPS element or other location-based or location determining unit’); and 
           wherein the program(s) are further programmed to cause the processor(s):
                when a service provider server receives data from the user device requesting a service, by computer, to evaluate the request data and the stored validation data to verify whether the user device is operated by a human or is under operation of a bot ((see Turgeman, [0023] ‘to detect emulated or simulated or scripted “users” or bots or malware … by comparing the data that is captured by the security module added to a web-page or application, against the data that is actually received by the remote server of the target service’); and
                to send a computer network message to the service provider server, the message reporting the result of the human vs. bot verification (see Turgeman, [0175] ‘the user is a non-human automated bot … fraud alerts … the user is certainly human(or, no fraud alert is generated …)’).
Referring to claims 5, 20:
		Turgeman and Deutschmann further disclose:
		the verification is designed to test for misrepresentation by an application on the user device (see Turgeman, [0026] ‘mapping of contextual properties of website components or webpage components (or application components, or User Interface (UI) components, or Graphical UI (GUI) components), for security purposes and/or for fraud-detection purposes and/or for fraud mitigation purposes and/or for risk assessment purposes.’).
Referring to claims 6, 32:
		Turgeman and Deutschmann further disclose:
		the on-device program is programmed to run substantially continuously in
background to collect validation data on the user device, and the validation data are stored longitudinally (see Deutschmann, [0011] ‘session identifier’; [0038] ‘transmitting captured device-information to the behaviometric-server’; [0016] ‘collecting behavioral data from at least one user input component of the user device during the session with the session-identifier by a background process and storing the collected behavioral data on a non-transitory storage medium housed in the user device;’; [0054] ‘the behavioral data from user 6 are continuously captured,’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Deutschmann into the system of Turgeman to use a background process to collect validation data.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Deutschmann’s teaching could enhance the system of Turgeman, because Deutschmann discloses “the behavioral data from user 6 are continuously captured,” (see Deutschmann, [0054]).
Referring to claim 7:
		Turgeman and Deutschmann further disclose:
		analyze the stored longitudinal data to analyze a validation property of the user device (see Turgeman, [0091] ‘analyzing of “user interactions” and/or “user gestures”’).
Referring to claim 8:
		Turgeman and Deutschmann further disclose:
		the captured validation data are stored, and the evaluation of request data against validation data are executed, on the user device (see Turgeman, fig. 1; [0040] ‘The computerized service [i.e., performing evaluation ] may be installed locally and entirely on the end-user device 101 [i.e., on the user device ]; or may be installed remotely and entirely on a remote server or a remote computer which is then accessed by the end-user device 101 … or may be a hybrid implementation’).
Referring to claim 9:
		Turgeman and Deutschmann further disclose:
            the captured validation data are stored, and comparing of request data against validation data are executed, on a validation server remote from the user device (see Turgeman, fig. 1; [0040] ‘The computerized service [i.e., performing evaluation ] may be installed locally and entirely on the end-user device 101; or may be installed remotely and entirely on a remote server or a remote computer [i.e., on a remote validation server ] which is then accessed by the end-user device 101 … or may be a hybrid implementation’).
Referring to claim 10:
		Turgeman and Deutschmann further disclose:
	           the on-device program is programmed to collect information on demand, per invocation by the validation server (see Turgeman, [0050] ‘interferences [i.e., the on-device program ] may be injected or used continuously; or may be used only in particular portions or regions of the computerized service (e.g., only on certain pages of a website, or only when certain functionalities of the application are requested, such as high-risk or higher-risk functions [i.e., collecting information on demand ]);’).
Referring to claim 11:
		Turgeman and Deutschmann further disclose:
           the on-device program is programmed to collect validation information on demand based on occurrence of at least three events from the following list:
           • Page Load
           • Page Unload
           • Window Close
           • User navigates to page
           • User navigates off page
           • User types Enter to initiate a POST (see Turgeman, [0050] ‘interferences [i.e., the on-device program ] may be injected or used continuously; or may be used only in particular portions or regions of the computerized service (e.g., only on certain pages of a website [i.e., such as user navigates to page, page load, page unload, navigates off page ], or only when certain functionalities of the application [i.e., such as user types enter to initiate a POST ] are requested, such as high-risk or higher-risk functions);’)
Referring to claim 12:
		Turgeman and Deutschmann further disclose:
		the program(s) are programmed to cause the processor(s), as part of the verification, to test at least five parameters from the following list of parameters:
           user unique ID; User session ID; Domain; Operating System or Platform;
Device location latitude/longitude; User agent; Device type; Device manufacturer; Device model; Device IP address; Carrier; Ad size; Application ID; App Name; Platform; Device Name; Web Page URL; Page Referrer for Web Pages; IP address; User Agent; Location latitude/longitude; Advertiser ID; Event name; and Device Orientation (see Turgeman, [0022] ‘events’; [0027] ‘web-page … Internet domain … application’; [0038] ‘operating system (OS)’; [0039] ‘the end-user device 101 may be … a smart phone [i.e., smart phone identifier: mobile identification number (MIN) ]’;  [0047] ‘orientation and/or acceleration of the entire device’; [0101] ‘a privileged location’; [0104] ‘GPS … location-based or location-determining unit’; [0186] ‘IP address’).
Referring to claims 14, 30:
		Turgeman and Deutschmann further disclose:
		the service request from the user device relates to validation for a financial
transaction (see Turgeman, [0041] ‘banking services … electronic payment … electronic funds transfer’).
Referring to claims 15, 31:
		Turgeman and Deutschmann further disclose:
		the service request from the user device relates to validation for access to digital content (see Turgeman, [0032] ‘text ... images, animations, video … audio’).
Referring to claim 16:
		Turgeman and Deutschmann further disclose:
		the service request from the user device relates to validation of access rights to a computer system or network (see Turgeman, [0098] ‘users with certain privileges, … licensed’).
Referring to claim 18:
		Turgeman and Deutschmann further disclose:
		to store validation data that includes at least a unique device ID for the user device, and a session ID for a program running on the user device (see Turgeman, [0039] ‘the end-user device 101 may be … a smart phone [i.e., smart phone identifier: mobile identification number (MIN) ]’; [0046] ‘a current user session’;  [0071] ‘determining that said electronic device [i.e., device ID ]’. Also, Deutshmann, [0012] ‘authenticate the user device to the service’);
                      to evaluate the request data against the stored validation data, the evaluated data including at least a device ID and session identifier, to verify whether the user device is as represented in the service request data (see Turgeman, [0023] ‘to detect emulated or simulated or scripted “users” or bots or malware … by comparing the data that is captured by the security module added to a web-page or application, against the data that is actually received by the remote server of the target service’.);
                       if the verification succeeds, sending a network message to the service provider server that the request is validated, and if the verification fails, sending a network message to the service provider server reporting that the request is not validated (see Turgeman, [0175] ‘the user is a non-human automated bot … fraud alerts … the user is certainly human(or, no fraud alert is generated …)’).
Referring to claim 22:
		Turgeman and Deutschmann further disclose:
		evaluation of the stored validation data includes evaluating for atypical device orientation for a function relative to device orientation usage by other devices performing the same or similar functions (see Turgeman, [0047] ‘The user-specific features, whose values may be compared or matched across usage-sessions, may include, …  orientation and/or acceleration of the entire device (e.g., a smartphone or tablet) during the interaction,’).
Referring to claim 23:
		Turgeman and Deutschmann further disclose:
		evaluation of the stored validation data includes evaluating for atypical geographic location or geographic path (see Turgeman, [0101] ‘a privileged location’; [0104] ‘GPS … location-based or location-determining unit’; [0186] ‘IP address’).
Referring to claim 25:
		Turgeman and Deutschmann further disclose:
           evaluation of the stored validation data includes evaluating for atypical length of user session (see Turgeman, [0051] ‘If the comparator/matching module 117 determines that one or more features [i.e., features of a session, such as a length of a user session ], or a set of features, that characterize the current interaction session of the current user, does not match those features as extracted in previous interaction session(s) of that user, then, a possible-fraud signal may be generated or sent or transmitted to other units of system 100’; [0087] ‘Timing/Input-Unit-Event Discrepancy Detector 186 may detect that a timing scheme, … does not match … length or timing …’).
Referring to claim 27:
		Turgeman and Deutschmann further disclose:
           evaluation of the stored validation data includes evaluating for atypical typing pattern or keyboard and mouse usage (see Turgeman, [0025] ‘on-screen anomaly or abnormality or interference or irregularity, or other discrepancy between actions (e.g., gestures, movements, click-events, type-events, tilting, orienting, accelerating, or other operations)’).

9.	Claims 4, 13, 19, 21, 24, 26, and 28-29  are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (U.S. 2018/0103047 A1), in view of Deutschmann et al. (U.S. 2018/0365399 A1), further in view of Mahaffey et al. (U.S. 2016/0099963 A1), hereinafter “Mahaffey”.
Referring to claims 4, 19:
		Turgeman and Deutschmann disclose operating systems (see Turgeman, [0038] ‘operating system (OS)’).  However, they do not disclose a uniform API.
		Mahaffey disclose a uniform API (see Mahaffey, [0228] ‘common API’).
                      It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahaffey into the system of Turgeman to use a uniform API.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Mahaffey’s teaching could enhance the system of Turgeman, because Mahaffey discloses “The common API may facilitate this communication and allow access or calling within the system.” (see Mahaffey, [0228]). 
Referring to claims 13, 29:
		Turgeman, Deutschmann, and Mahaffey further disclose the ad (see Mahaffey, [0666] ‘advertisements’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahaffey into the system of Turgeman to use advertisement.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Mahaffey’s teaching could enhance the system of Turgeman, because Mahaffey’s discloses “An app having integrated ad network features may display advertisements such as text and image ads inside the app (e.g., in-app advertising).” (see Mahaffey, [0666]).  
Referring to claim 21:
		Turgeman, Deutschmann, and Mahaffey further disclose:
		evaluation of the stored validation data includes evaluating for an unusually large number of requests received from the same device ID within a recent time interval, relative to other devices or the same device ID for an earlier time interval (see Mahaffey, [0425] ‘determine whether or not it is abusing SMS for spam purposes, server 3551 may request the count of SMS messages sent by an application from many mobile communications devices’; [0426] ‘number of SMS messages transmitted, number of email messages sent’; [0475] ‘average number of SMS or email messages sent by the data object,’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahaffey into the system of Turgeman to evaluate for an unusually large number of requests received.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Mahaffey’s teaching could enhance the system of Turgeman, because Mahaffey’s discloses “an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.” (see Mahaffey, [0475]). 
Referring to claim 24:
		Turgeman, Deutschmann, and Mahaffey further disclose:
		evaluation of the stored validation data includes evaluating for atypical pattern of network connection (see Mahaffey, [0475] ‘an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahaffey into the system of Turgeman to evaluate for atypical pattern of network connection.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Mahaffey’s teaching could enhance the system of Turgeman, because Mahaffey’s discloses “an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.” (see Mahaffey, [0475]). 
Referring to claim 26:
		Turgeman, Deutschmann, and Mahaffey further disclose:
		evaluation of the stored validation data includes evaluating for atypical battery usage (see Mahaffey, [0475] ‘an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahaffey into the system of Turgeman to evaluate for battery usage.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Mahaffey’s teaching could enhance the system of Turgeman, because Mahaffey’s discloses “an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.” (see Mahaffey, [0475]). 
Referring to claim 28:
		Turgeman, Deutschmann, and Mahaffey further disclose:
	           evaluation of the stored validation data includes evaluating for atypical connection destination and duration (see Turgeman, [0082] ‘their timing pattern does not match the timing pattern of actual content as entered;’. And, Mahaffey, [0475] ‘an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Mahaffey into the system of Turgeman to evaluate for atypical pattern of network connection.  Turgeman teaches "methods of detecting whether an electronic device or computerized device or computer, is being controlled by a legitimate human user, or by an automated cyber-attack unit or malware or automatic script.” (see Turgeman, [0013]).  Therefore, Mahaffey’s teaching could enhance the system of Turgeman, because Mahaffey’s discloses “an assessment for a data object may include (solely or in addition to other information) detected capabilities for the data object, average battery usage for the data object, average number of SMS or email messages sent by the data object, the most common servers the data object connects to, the average amount of network data for the data object, and trust ratings for the data object.” (see Mahaffey, [0475]).

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Hayman; Liron et al. (US 20210035119 A1) disclose method and system for real-time automated identification of fraudulent invoices;
(b)	LUO; Yang et al. (US 20200396233 A1) disclose bot behavior detection;
(c)	MOE; Scott et al. (US 20200272726 A1) disclose method and apparatus for generating artificial intelligence resistant verification images;
(d)	YOON; Chang-bae et al. (US 20200143017 A1) disclose electronic device and control method therefor;
(e)	Samvelian; Arsen (US 10375046 B1) disclose Anti-spam authentication and validation defense system;
(f)	Wallace; Matthew Joseph et al. (US 20180336326 A1) disclose system for electronic authentication with bot detection and denial;
(g)	Slupesky; Ted Frank et al. (US 20180330368 A1) disclose secure authenticated passwordless communications between networked devices.

 	11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                             



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492